                              THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

     JESSICA F. PALMER,                              *
           Plaintiff,                                *
     v.                                              *              Civil Case No. 19-cv-02267-JMC

     TERRY L. BROWN,                                 *
          Defendant.                                 *

                                          *******
                                     MEMORANDUM OPINION

            This case is before me for all proceedings by the consent of the parties and pursuant to 28

     U.S.C. § 636(c) and Local Rule 301. (ECF Nos. 12 & 21). Presently pending before the Court is

     Terry Brown’s (“Ms. Brown” or “Defendant”) Motion for Summary Judgment. (ECF No. 26).

     Jessica Palmer (“Ms. Palmer” or “Plaintiff”) has filed an Opposition (ECF No. 27), and Defendant

     has filed a Reply (ECF No. 28). The motions have been fully briefed and no hearing is necessary.

     See Loc. R. 105.6 (D. Md. 2018). For the reasons outlined below, Defendant’s Motion for

     Summary Judgment is GRANTED.


I.      BACKGROUND

            On January 11, 2017, a wintery morning, Ms. Palmer tripped and fell while walking

     towards the entrance of Ms. Brown’s home located at 18723 Rolling Road, Hagerstown, Maryland

     21742. On the date of the incident, Ms. Palmer was employed by Optimal Health as a Home

     Health Aide and was on Ms. Brown’s property to provide care for Defendant’s handicapped

     daughter, which she had done for approximately six months to a year prior to this incident. (ECF

     No. 26-1 at 2).




                                                         1
              On the morning of January 11, 2017 –– before driving to Ms. Brown’s property–– Ms.

      Palmer shoveled her driveway to remove the snow and ice that had fallen over night. (ECF No.

      26-1 at 3). After shoveling occurred, Ms. Palmer drove her car to Ms. Brown’s home, and upon

      her arrival, she drove onto Ms. Brown’s driveway, parked her car, and exited. Id. Ms. Palmer

      proceeded to walk on the grass towards Ms. Brown’s house. Id. at 4. While traversing the grass,

      Ms. Palmer heard a noise behind her, which caused her to turn around. At that time, Plaintiff

      observed her vehicle rolling backwards down the driveway, and towards Rolling Road. Id.

      Plaintiff said that upon seeing her vehicle moving backwards, she stepped off of the grass and onto

      the driveway. (ECF No. 26-4, Tr. 33:1–33:13). Plaintiff testified that she “watched the car going

      down the hill in shock. And then next thing I know, I slipped and fell in the driveway.” Tr. 30:21–

      31:1.

              Both at the time of the incident, and throughout this matter, Ms. Palmer admits that she

      does not know what caused her fall but has maintained that before and after she fell, she observed

      ice on Ms. Brown’s driveway where her fall occurred. After she fell, Plaintiff used her cellphone

      to call Ms. Brown. (ECF No. 26-1 at 5). Ms. Brown immediately ran outside, through the grass,

      to reach Ms. Palmer. At this time, she recognized Ms. Palmer’s arm required medical attention.



II.      LEGAL STANDARD

              Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted

      if “the movant shows that there is no genuine dispute as to any material fact and the movant is

      entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if ‘a

      reasonable jury could return a verdict for the nonmoving party.’” Libertarian Party v. Judd, 718

      F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp., 673 F.3d 323, 330 (4th Cir.


                                                          2
       2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’”

       Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Consequently, the “mere

       existence of some alleged factual dispute between the parties will not defeat an otherwise properly

       supported motion for summary judgment.” Anderson, 477 U.S. at 247–48.

              In considering a motion for summary judgment, the Court must view the evidence in the

       light most favorable to the nonmoving party and draw all reasonable inferences in that party’s

       favor. Scott v. Harris, 550 U.S. 372, 378 (2007), Jacobs v. N.C. Admin. Office, 780 F.3d 562,

       568–69 (4th Cir. 2015). At the same time, however, the court must prevent “factually unsupported

       defenses from proceeding to trial.” Bonchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

       526 (4th Cir. 2003).


III.      ANALYSIS

              Ms. Palmer’s sole cause of action is negligence based on premises liability. To prevail on

       her claim for premises liability, Plaintiff must demonstrate: (1) Defendant owed her a duty to

       protect her from injury; (2) Defendant breached that duty; (3) Plaintiff suffered actual injury or

       loss; and (4) Plaintiff’s injury or loss proximately resulted from the Defendant’s breach of duty.

       Duncan-Bogley v. United States, 356 F. Supp. 3d. 529, 535 (D. Md. 2018), appeal dismissed, 2019

       WL 3206681 (4th Cir. June 14, 2019) (citing Rosenblatt v. Exxon Co., USA, 335 Md. 58 (1994)).

              “Under Maryland law, the liability of owners of real or personal property to an individual

       injured on their property is dependent on the standard of care owed to the individual and that in

       turn is contingent upon a determination of the individual’s status while on the property.” Hall v.

       Washington Metro Transit Auth., 619 F. Supp. 2d 629, 632 (D. Md. 2010) (internal citations and

       quotation marks omitted). Correspondingly, there are generally “four classifications regarding the



                                                           3
status of a person entering upon land: invitee, licensee by invitation, bare licensee, and trespasser.”

Id. (internal citation omitted).

          Here, apparently, neither party contests Ms. Palmer’s status as a business invitee1 on the

date of the incident. Accordingly, the first factor for premises liability is established and Ms.

Brown had a duty to “use reasonable and ordinary care to keep [the] premises safe for the invitee

and to protect the invitee from injury caused by an unreasonable risk which the invitee, by

exercising ordinary care for his own safety, will not discover.’” Duncan, 356 F. Supp. 3d at 538

(quoting Casper v. Charles F. Smith & Son, Inc., 316 Md. 573, 582 (1989)). Further, it appears

the parties do not dispute either the existence, or the extent, of Ms. Palmer’s injuries that resulted

from her fall, thus satisfying the third negligence factor.

          The parties, however, disagree as to whether Ms. Brown breached her duty of care and

whether any such breach served as the proximate cause of Ms. Palmer’s accident. (ECF No. 27-1

at 6).2

                  Breach

          The duty owed to an invitee is to use “reasonable and ordinary care to keep the premises

safe for the invitee and to protect the invitee from unreasonable risk which the invitee, by

exercising ordinary care for his own safety, will not discover.” Casper, 316 Md. at 582, see also

McManus, 2019 WL 1746696, at *3 (“The duties of a business invitor [ ] include the obligation to

‘warn invitees of known hidden dangers, a duty to inspect, and a duty to take reasonable


1
 In general, an invitee is a “person invited or permitted to enter or remain on another’s property for purposes connected
with or related to the owner’s business.” Rowley v. Mayor of Baltimore, 305 Md. 456, 465 (1986).
2
  The parties disagree about whether Ms. Palmer could establish causation. While the court shares Ms. Brown’s
concerns regarding the sufficiency of Ms. Palmer’s evidence, it need not resolve this argument. Even assuming,
arguendo, that Ms. Palmer could prove Ms. Brown’s negligence caused her fall, the Court’s conclusion, infra, that the
existence of the ice did not constitute a breach of Ms. Brown’s duty, resolves this matter in its entirety. Cf. McManus
v. Target Corp., 2019 WL 1746696, at *3 n.4 (D. Md. Apr. 17, 2019).


                                                                4
precautions against foreseeable dangers.’” (quoting Rybas v. Riverview Hotel Corp., 21 F. Supp.

3d 548, 561(D. Md. 2014))).3 An owner or occupier ordinarily has no duty to warn the invitee of

open, obvious, and patent dangers. Coleman v. United States, 369 Fed. App’x 459, 462 (4th Cir.

2010). Here, Ms. Brown argues that any iciness of the driveway was “open and obvious” and did

not pose an unreasonable risk; thus Ms. Brown’s failure to warn Plaintiff of the ice, or to take

remedial measures, did not constitute a breach of the duty she owed Plaintiff.4 (ECF No. 26-1 at

5). The Court agrees.

           “An open and obvious condition is one where the condition and risk are ‘recognizable to a

person in the position of a visitor, exercising ordinary perception, intelligence, and judgment.”

Bogley, 356 F. Supp. at 540 (quoting Coleman, 369 Fed. App’x at 459). As relevant here, the

Maryland Court of Appeals has “noted, with approval, the proposition formulated by Prosser and

Keeton that ‘there are certain risks which anyone of adult age must be taken to appreciate: the

danger of slipping on ice, of falling through unguarded openings, of lifting heavy objects . . . and

doubtless many others.’” C & M Builders, LLC v. Strub, 420 Md. 268, 295 (2011) (emphasis

added) (quoting Morgan State Univ. v. Walker, 397 Md. 509, 515 (2007)).

           When faced with such “open and obvious dangers, invitees are expected to exercise

ordinary caution and judgment that will permit them to observe and avoid such dangers.”

McManus, 2019 WL 1746696, at *3. “This includes the duty to look and see what is around the

invitee.” Coleman, 369 Fed. App’x at 462. Ms. Palmer failed to exercise such care here. In her

deposition, she noted that when she pulled into the driveway, she did not see the snow and ice on



3
    Unpublished cases are cited for the soundness of their reasoning, not for any precedential value.
4
  Both parties seem to agree that an icy driveway is a dangerous condition, and do not dedicate any time to this matter.
Rather, Defendant cites to Duncan-Bogley v. United States, wherein the Court said “even if the sidewalk defect did
pose an unreasonable risk, Plaintiff nonetheless is not entitled to recover because the undisputed facts demonstrate
that the defect was open and obvious. 356 F. Supp. at 540.

                                                                 5
the driveway, as she merely was “pulling into to go to work . . . [and] wasn’t focused on the

driveway.” (ECF No. 26-4; Tr. 53–54) (emphasis added). Similarly, at the time of her fall, Ms.

Palmer acknowledged that she “wasn’t focused on the snow or ice on the driveway. I didn’t see

it.” Tr. 55–57 (emphasis added). Further, she stated that “I was focused on the car sliding down

the driveway. So I didn’t pay attention to the snow and ice on the driveway. I was focused on the

car sliding down the driveway.” Tr. 57. Still, she acknowledges that she saw the snow and ice

prior to her fall, when she chose to walk on the grass. Tr. 33; 55–56.

         Whether a defect is deemed “open and obvious,” typically, is a question reserved to the

factfinder. C & M Builders, LLC v. Strub, 420 Md. 268, 298 (2011). “However, ‘where it is clear

that any [reasonable] person [in Plaintiff’s position] must have understood the danger, the issue

may be decided by the court.” Bogley, 356 F. Supp. at 540 (citing Strub, 420 Md. at 268). This is

the situation here. (ECF No. 28 at 3). Ice is a danger to which reasonable adults are aware, and

as discussed in detail below, Maryland Courts have held that where there is nothing to obstruct or

interfere with one’s ability to see such condition, the owner or occupier is justified in assuming

that a visitor will see it and realize the risk involved.5 Simply because Plaintiff wasn’t focused on

the condition of the driveway does not mean that the ice could not, or should not, have been seen

by a reasonable person in Plaintiff’s position.

         Invitees may be excused from observing open and obvious defects in certain circumstances.

Duncan, 356 F. Supp. 3d at 540 (listing cases). Those circumstances do not exist here. There was

nothing obstructing Plaintiff’s view of the driveway. (ECF No. 26-4, Tr. 54–57), the incident

occurred sometime in the morning, and Plaintiff did not allege there was “something unexpected


5
  Cf. Duncan-Bogley, 356 F. Supp. 3d at 540 (“Because ‘it is common knowledge that small cracks, holes and uneven
spots often develop in pavement,’ courts have consistently held that . . . the owner or occupier of the premises is
justified in assuming that a visitor will see it and realized the risk involved.” (quoting Gellerman, 5 F. Supp. 2d at
353)).

                                                              6
or beyond the miscellany of normal activity so as to excuse her failure to observe the . . . defect.”

Bogley, 356 F. Supp. 3d at 540; see also Gellerman v. Shawan Rd. Hotel Ltd. P’ship, 5 F. Supp.

2d 351, 353 (D. Md. 1998) (determining moving vehicles in a parking lot were an expected

distraction that did not excuse a failure to see a gap at the curb).

       The condition of the driveway is not in dispute. (ECF No. 26-1 at 7). Both parties

acknowledge that there was snow and ice on the driveway. (ECF No. 26-4, Tr. 52–53). Ms.

Palmer specifically conceded that a photograph that “depict[s] some—it looks like some snow and

ice,” accurately described the condition of the driveway when she pulled up that morning, and

there was “snow and ice out there.” (ECF No. 26-4, Tr. 52–53, 105). “To the extent that Plaintiff

suggests that the ice was invisible or hard to observe, courts ‘generally consider self-serving

opinions without objective corroboration not significantly probative,’” and any suggestion that the

ice was invisible or not appreciated by Plaintiff is belied by Plaintiff’s deposition testimony that

she observed the ice while walking on the grass (prior to her fall). See Farley v. United States,

2015 U.S. Dist. LEXIS 133041, at *10 n.5 (S.D. W.Va. Sept. 30, 2015) (applying the open and

obvious doctrine under West Virginia law) (quoting Evans v. Techs. Applications & Serv. Co., 80

F.3d 954, 962 (4th Cir. 1996), (Tr. 33, 55–56).

       Plaintiff counters that the ice was not open and obvious, and therefore Ms. Brown breached

her duty when she failed to warn Plaintiff of this “hidden defect.” (ECF No. 27-1 at 7). In support

of her argument, Ms. Palmer cited to Ms. Brown’s testimony that she typically salts her driveway,

but on this morning, she had not checked the condition of her property prior to Ms. Palmer’s

arrival. (ECF No. 27-1 at 7–9). This analysis conflates the standard of care Ms. Brown was

required to exercise with the judgment that Ms. Palmer should have employed when visiting the

premises. Cf. McManus, 2019 WL 1746696, at *4. That Ms. Brown did not find the ice to be a



                                                       7
hazard (whether arrived at correctly or incorrectly) does not mean that it posed an unreasonable

risk or that such ice was not open and obvious. To the contrary, given that Ms. Brown regularly

salts and inspects her driveway, including on days prior to Ms. Palmer’s fall, and found no hazards,

it appears that Ms. Brown exercised the reasonable care required of her by law. Id.

        Plaintiff’s reliance on Thomas v. Panco Management, 423 Md. 387 (2011) and Poole v.

Coakley & Williams Construction Incorporated, 423 Md. 91, 98–99, to oppose summary judgment

are unavailing. (ECF No. 27-1 at 16).     In both of these cases the Plaintiff fell on black ice. See,

Thomas, 423 Md. at 390–91. The Maryland Court of Appeals defined black ice as a “a unique

weather condition that does not necessarily pose the same risk as snow or visible ‘white ice.’ Black

ice is difficult to see because it reflects less light than regular ice, and therefore does not appear

glossy or slick[.]” Poole, 423 Md. at 99 n.2. In Poole, the Court determined that Poole could not

have assumed the risk as a matter of law because one’s “ability to identify black ice, when by its

nature it is not perceivable or knowable until the moment of experience, means the danger is not

necessarily patent.” Id. at 119. Similarly, in Thomas v. Panco Management of Maryland, LLC,

the Court held it was a jury question as to whether Thomas had knowledge and appreciation of the

black ice. Id. at 423 Md. 401–02. The Court in these cases noted that, unlike here, there was

evidence from which a jury could find that the ice was not clearly visible.

       Regrettably, ice is a part of ordinary life. At times, such may cause someone to fall, and

the result may be “merely an unfortunate accident rather than a tortious breach of duty.” McManus,

2019 WL 1746696, at *4. Such is the case here, and for that reason, the Court will GRANT the

Motion for Summary Judgment.

       Assumption of the Risk




                                                      8
       Even if the Court were to find a breach of duty on Ms. Brown’s part, Plaintiff’s assumption

of the risk would be a second reason to bar her recovery. To establish the defense of assumption

of the risk in Maryland, a defendant must show that: (1) the plaintiff had knowledge of the risk of

the danger; (2) the plaintiff appreciated that risk; and (3) the plaintiff voluntarily confronted the

risk of danger. Bertolazzi v. Baltimore Hotel Corp., 695 Fed. App’x 693, 695 (4th Cir. 2017).

This defense is premised on the theory that a Plaintiff who voluntarily consents, either expressly

or impliedly, to exposure to a known risk cannot later sue for damages incurred from exposure to

that risk. Prudential Secs. v. e-Net, Inc., 140 Md. App. 194, 227 (2001). In other words, “by virtue

of plaintiff’s voluntary actions, any duty the defendant owed the plaintiff to act reasonably for the

plaintiff’s safety is superseded by plaintiff’s willingness to take a chance.” Id. at 226.

       As described above, the parties contest whether Plaintiff knew and appreciated the risk of

falling on the icy driveway. In determining whether a plaintiff had the requisite knowledge an

appreciation of the risk, Courts apply an objective standard. Borowicz, 2017 Md. App. LEXIS

1045, at *6; see also Garvine v. Maryland, 2018 U.S. Dist. LEXIS 149849, at *23 (D. Md. Sept.

4, 2018) (“The test for assumption of the risk, or ‘whether the plaintiff knows of, and appreciates,

the risk involved in a particular situation,’ is an objective one . . . .” (quoting Schroyer, 323 Md. at

283)). In “applying an objective standard, ‘a plaintiff will not be heard to say that [s]he did not

comprehend a risk which must have been obvious to [her].’” Borowicz, 2017 Md. App. LEXIS

1045, at *6 (quoting Martin, 348 Md. at 91). Accordingly, in situations where a “person of normal

intelligence in the position of the plaintiff must have understood the danger,” then, the “issue is

for the court.” ADM P’ship v. Martin, 348 Md. 84, 91–92 (1997). Said another way, the party

must have known and appreciated the risk either because it is not credible that a similarly situated




                                                       9
person would not have done so, or because the risk was so obvious that it could not have been

encountered unwittingly. Strub, 420 Md. at 295.

       Defendant maintains that because any reasonable person would have appreciated that snow

and ice can be slippery, Plaintiff assumed the risk of injury when she voluntarily stepped onto the

driveway. The Court agrees.

       This determination is in-line with similar snow and ice cases in Maryland. For example,

in Schroyer v. McNeal, the plaintiff slipped on ice in a hotel parking lot. 323 Md. 275, 276–77

(1991). In holding that the plaintiff assumed the risk as a matter of law, the Maryland Court of

Appeals noted that “[w]ith full knowledge that the parking lot and sidewalk were ice and snow

covered and aware that the ice and snow were slippery, McNeal voluntarily chose to park on the

parking lot and to walk across it and the sidewalk, thus indicating her willingness to accept the

risk,” and to relieve the hotel owners of liability as a matter of law. Id. at 288.

       Similarly, in Morgan State University v. Walker, the Maryland Court of Appeals

determined that a parent (Walker) had assumed the risk of injury when she traversed an icy parking

lot in order to visit her daughter. 397 Md. 509, 511 (2007). Initially, Walker successfully traversed

the uncleared lot (i.e., containing observable snow and ice on the ground), by holding onto parked

cars as she walked, and visited her daughter. Id. at 512. However, on her journey back to her car

— still observing ice and snow in the parking lot and holding onto parked cars as she walked —

she slipped and fractured her hip. Id. In determining plaintiff had assumed the risk, the Court

noted that Walker’s own testimony made it clear that she was aware of the ice and snow in the

parking lot, as she stated during her deposition that she as she drove her car onto the parking lot,

she noticed that she was driving on “crunchy ice and snow.” Id. at 519. Walker’s “behavior

demonstrate[d] that she was also aware of the risk, and appreciated the risk, of danger of walking



                                                      10
on snow and ice.” Id. Accordingly, the Court of Appeals determined that Walker had assumed

the risk of injury as a matter of law. Id. at 514.

       In Borowicz v. Council of Unit Owners of the Pines at Dickinson, 2017 Md. App. LEXIS

1045, at *11 (Oct. 7, 2011), the plaintiff slipped and fell on ice while walking in the parking lot of

her condominium building. Id. at *1. Plaintiff maintained that she subjectively lacked the

knowledge of the risk of ice underneath the snow, and thus, whether she possessed knowledge of

the risk was a question for the trier of fact, which prohibited summary judgment. Id. at *5–6. The

Court disagreed, and in determining plaintiff assumed the risk of injury as a matter of law, the

Court emphasized that during plaintiff’s deposition she agreed with counsel’s statement that “there

was snow and ice in the parking lot, and that you decided to walk across it anyway.” Id. at *11.

Plaintiff testified that she could see the ice around her car prior to her walking on it, and in a

photograph that plaintiff took the snow and ice were clearly visible around her car. Id.

       The rationale and circumstances in Borowicz are akin to those present here. The snow and

ice on the driveway were both visible and obvious to Plaintiff, and a reasonable person would have

appreciated the risks inherent of walking on that snow and ice.

       Voluntarily Encountered A Known Risk

       Ms. Palmer also challenges the contention that she voluntarily encountered the ice (the

final element necessary for the affirmative defense of assumption of the risk)— as she maintains

that it was necessary for her to traverse the icy driveway to get to work. (ECF No. 27-1 at 14–15).

However, Plaintiff acknowledged that upon seeing the snow and ice, she chose to try to avoid it

by walking on the grass. (Tr. 33). As Ms. Brown recognized, this “presumes that Plaintiff had

knowledge of the icy conditions but was compelled to encounter them because it was the only path

to take to reach her employment.” (ECF No. 28 at 1). That Plaintiff’s precautionary measures to



                                                     11
  avoid the ice fell short does not change the fact that she voluntarily6 set out on a course where

  encountering the ice was a known risk.                Plaintiff’s intent was to continue to walk through the

  grass to the house, and she voluntarily chose to step back onto the driveway when she could have

  walked down the front yard in the grass next to the driveway. (ECF No. 28 at 2). See Warner v.

  Markoe, 171 Md. 351, 359–60 (1937) (“[A]ssumption of risk of accident means voluntary

  incurring [the risk] of an accident which may not occur, and which the person assuming the risk

  may be careful to avoid after starting.”).

           The snow and ice on the driveway were both visible and obvious to Plaintiff, and a

  reasonable person would have appreciated the risks inherent of walking on that snow and ice.

  Accordingly, this Court can also conclude that Plaintiff assumed the risk of injury as a matter of

  law, and summary judgment is therefore appropriate on this basis, as well.



IV.    CONCLUSION

           For the reasons described above, Defendant’s Motion for Summary Judgment is

  GRANTED. A separate Order shall attach.



      April 9, 2020                                                                            /s/

                                                                                    J. Mark Coulson
                                                                             United States Magistrate Judge




  6
    A plaintiff’s action is voluntary where he or she “is acting under the compulsion of circumstances, not created by
  the tortious conduct of the defendant, which have left him [or her] no reasonable alternative.’” Thomas, 423 Md. at
  403 (quoting Martin, 348 Md. at 93) (recognizing in a situation where the defendant did not create the risk to the
  plaintiff, and the plaintiff finds himself confronted by a choice of risks or is driven by his own necessities to accept a
  danger, the situation is not to be charged against the defendant).

                                                                  12
